Citation Nr: 1446130	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-33 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to service in Southwest Asia.  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 10 percent for a low back disability.  

4.  Entitlement to an initial compensable rating for chest laceration residual scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from October 2003 to December 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1.  IBS is presumed to be etiologically related to service in Southwest Asia.

2.  The occupational and social impairment resulting from PTSD more nearly approximates reduced reliability and productivity for the entire period on appeal.

3.  The Veteran's low back disability is manifested by limitation of flexion to, at worst, 70 degrees; tenderness to palpation; mild muscle spasm; and painful motion; and is not is not productive of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or incapacitating episodes requiring medically prescribed bed rest.

4.  The Veteran's chest laceration residual scar is itchy and painful and becomes irritated and pruritic in hot weather.  



CONCLUSIONS OF LAW

1.  IBS is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2013).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 9411 (2013).

3.  The criteria for an initial rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).

4.  The criteria for a rating of 10 percent, but not higher, for a chest laceration residual scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran received notification in August 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2011 notification also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  The Board notes that in a notice of disagreement, the Veteran reported that he downplayed PTSD symptoms at his October 2011 VA examination as was uncomfortable with the examiner.  The Veteran was provided another VA examination in April 2013 and has not reported any deficiencies in that examination report.  Therefore, remand for additional VA examination is not necessary and there is no bar to proceeding with a final decision in this case.

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317 (2013).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2013).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The specified factors for each rating are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  The Board will focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2012).  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).   

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scars that are at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted for scars that are at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted for scars that are at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters). A 40 percent rating is warranted for scars that are 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2013).

A 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear that are at least 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).  If multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2013).

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013)

Other scars (including linear scars) and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the rating of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118 , Diagnostic Code 7805 (2013). 

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to Service Connection for IBS

The Veteran asserts that he has chronic diarrhea as a result of active service.  

A review of the record shows that the Veteran was stationed in Iraq from September 2006 to March 2007.  

A review of the medical evidence of record shows that the Veteran was seen for complaints of diarrhea for at least six months in July 2011, while in active service.  At that time, the Veteran was diagnosed with IBS.  At an October 2011 VA examination, the Veteran reported experiencing chronic diarrhea and stomach pain.  The complaints reported by the Veteran would result in at least a compensable rating.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2013).  

In sum, the Veteran had service in Southwest Asia, he was diagnosed with IBS during active service and has reported continued symptoms since service.  In addition, IBS has manifested to at least a compensable degree.  Therefore, the Board finds that the preponderance of the evidence supports the claim and entitlement to service connection for IBS is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating for PTSD

At a September 2011 VA psychiatric examination, the Veteran reported that he had trouble sleeping in that he had difficulty falling asleep and awoke from sleeping as a result of nightmares.  He reported that he had been detached from others, that he did not engage in leisure activities, and that he stayed home more often.  He reported that while he participated in fewer social activities, he still had friends.  The Veteran reported panic attacks that occurred less than once per week.  He reported that he was fearful of the attacks and noted that during a panic attack, he experienced heart pounding, sweating, chest pain, stomach pain, light headedness, tenseness, numbness and tingling in his fingers, and occassional chills.   The Veteran reported that he did not trust people that he was not clsoe to.  The Veteran reported that he had obsessive-compulsive tendencies, in that he had to routinely turn the lights on and off, he had to routinely wash his hands, and he would sweep and check the locks multiple times.  The Veteran reported symptoms of hypervigilance.  The Veteran reported forgetting names, directions, and recent events.  He reported that sometimes he talked to people and then later forget about the conversation.  He also reported that he had difficulty remembering highly learned material.

On mental status examination, orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  The Veteran maintained good eye contact throughout the examination.  His affect and mood showed a flattened affect.  The Veteran spoke with a flattened/restricted affect.  The Veteran's communication was within normal limits.  There were no delusions or hallucinations observed.  The examiner noted that the Veteran's obsessive-compulsive behaviors were not severe enough to interfere with routine actitvities.  The Veteran's thought processes were noted to be impaired in that he had a slowness of thought.  The Veteran's judgment was not impaired.  His abstract thinking was normal, but his memory was moderately impaired.  There were no suicidal or homicidal ideations present.  

The examiner diagnosed PTSD.  The examiner noted that the symptoms of the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner assigned a Global Assessment of Functioning scale score (GAF) of 60.

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).    

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2013).  However, they are just one of many factors considered when determining a rating.

At an April 2013 VA psychiatric examination, the Veteran reported that he experienced difficulty sleeping in that he was unable to fall asleep and once finally asleep, would wake up as a result of nightmares.  It was noted that the Veteran was hypervigilant and that he took medication to help him sleep.  The Veteran reported that he no longer enjoyed things that he used to enjoy, that he avoided family gatherings, and that be preferred to be alone or just with his girlfriend.  He reported that he did not like crowds, that people annoyed him, and that he had never been that way before service.

On mental status examination, the Veteran was noted to have symptoms of depression, anxiety, suspiciousness, panic attacks that occurred weekly or less, and disturbances in motivation and mood.  There was no evidence of memory loss, flattened affect, disrupted speech, difficulty in understanding complex commands, impaired judgment, impaired thinking or thought processes, difficulty in stressful circumstances, suicidal or homicidal ideations, obsessional rituals that interfered with daily activities, impaired impulse control, special disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  The examiner noted that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  The examiner confirmed the diagnosis of PTSD and assigned a GAF of 60.  The examiner noted that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.   

Also of record are VA outpatient treatment records which show that the Veteran receives periodic mental health treatment at a VA Medical Center.  A review of those records shows that typically, the Veteran reported insomnia, nightmares, lack of motivation, isolation, feeling down, hypervigilance, trouble concentrating, loss of interest in things he used to enjoy, anhedonia, and exaggerated startle response.  The Veteran was generally noted to have fair judgment, insight, and impulse control.  The Veteran was typically assigned GAF scores of 60 and 65.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for PTSD.  The Veteran typically has symptoms of depression, flattened affect, sleep disturbance, nightmares, anxiety, anhedonia, lack of interest and motivation, and hypervigilance.  Additionally, during the period on appeal, the Veteran has been assigned GAF scores of 60 and 65.  Those scores are indicative of mild to moderate impairment.  There is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  The Veteran did not show excessive difficulty in judgment and thinking, he did not have suicidal or homicidal ideation, he did not exhibit obsessional rituals which interfered with routine activities, he did not have delusions, and there was no objective evidence of hallucinations.  There was no indication from the record that the Veteran was unable to maintain his personal hygiene.  The record shows difficulty establishing and maintaining effective social and work relationships.  That symptomatology, in combination, is productive of no more than occupational and social impairment with reduced reliability and productivity.  The Board finds that the evidence does not support a finding that there are deficiencies in most areas due to psychiatric symptoms.  Therefore, the Board finds that a rating in excess of 50 percent was is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the preponderance of the evidence is against the claim for increased rating and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Low Back Disability

At a September 2011 VA examination, the Veteran reported that he experienced stiffness, paresthesia, and weakness as a result of his back disability.  He denied fatigue, spasms, decreased motion, numbness, bowel dysfunction, bladder dysfunction, and erectile dysfunction.  He reported that he experienced lower back pain approximately 14 times per day and that it lasted 20 minutes at a time.  He reported that the pain traveled to his legs, was moderate in nature, and could be exacerbated by physical activity.  He reported that his back pain was relieved by rest and that at the time of the pain, he was able to function without medication.  The Veteran reported that he experienced painful flare-ups of his back disability which limited him in his ability to sit, stand, walk, bend, and lift heavy objects.  The Veteran denied any hospitalizations or incapacitating episodes as a result of the back disability.  

On physical examination, there was no evidence of radiating pain on movement.  Paralumbar muscle spasms were present and were mild in severity.  There was no abnormal gait, abnormal spinal contour, or guarding of movement.  There was tenderness noted on exam, but there was no weakness.  Muscle tone and musculature were both normal.  Straight leg raising was negative, Lasegue's sign was negative, there was no atrophy in the limbs, and there was no ankylosis of the thoracolumbar spine.  Range of motion measurements of the thoracolumbar spine were flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees each, and right and left lateral rotation to 25 degrees each.  Joint function of the spine was additionally limited by pain, fatigue, and lack of endurance following repetitive use.  Pain was the major limiting factor and the Veteran's range of motion measurements following repetitive use were flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees each, and right and left lateral rotation to 20 degrees each.  The Veteran was not additionally limited by weakness or incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance and there was symmetry of spinal motion with normal curves of the spine.  There were no sensory deficits from L1-S1.  Reflexes were normal, bilaterally.  X-rays of the lumbar spine revealed mild disc space narrowing at L3-4.  The examiner diagnosed mild, chronic lumbar strain and discogenic narrowing at L3-4.

At an April 2013 VA examination, the Veteran reported that he awakened with stiffness in his back that resolved after approximately 10 minutes.  He reported that he experienced constant back pain that was a 4 out of 10 in intensity and that he experienced painful flare-ups approximately three to four times a week at which time the pain was a 7 out of 10 in intensity.  He reported that during the flare-ups, the pain radiated into his legs and that he had to lie down before the flare-up would start to resolve.  The Veteran reported that he was only able to stand for 15 to 20 minutes at a time and that he was only able to sit for 15 to 20 minutes at a time.  He reported that his back disability had gotten progressively worse over time.  

On physical examination, range of motion measurements of the thoracolumbar spine were flexion to 75 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees each, right and left lateral rotation to 30 degrees each.  The Veteran was able to perform repetitive testing and there was no additional functional impairment following repetition.  However, the examiner noted that the Veteran had additional functional impairment in the form of less movement than normal; pain on movement; and interference with sitting, standing, and/or weight-bearing.  The Veteran experienced pain on palpation of the paraspinal area of the lumbar spine.  There was no guarding or muscle spasms.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was normal, sensory examination was normal, and straight leg raising test was negative.  The Veteran did not have intervertebral disc syndrome.  The Veteran reported he used a back brace for support on a regular basis.  X-rays taken in March 2013 were noted to reveal a small fracture at L4.  X-rays of the thoracolumbar spine were otherwise normal.  The examiner diagnosed lumbar strain.

A review of the record shows that the Veteran receives periodic treatment at a VA Medical Center for complaints of back pain.  However, there are no range of motion measurements of record in the VA treatment notes and there is no indication that the Veteran has reported symptoms more severe than those identified at the VA examinations.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for a low back disability.  There evidence of record does not show that the Veteran has forward flexion that is limited to 60 degrees or less; that he has combined thoracolumbar spine range of motion limited to 120 degrees or less; or that there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the Veteran's forward flexion is limited to, at worst, 70 degrees and that measurement takes into account additional limitation due to pain following repetition.  Additionally, there are no spasms resulting in abnormal curvature of the spine and while the Veteran reported that he experiences painful flare-ups, there is no indication that the Veteran experiences functional impairment in excess of that reported in the VA examination reports during a painful flare-up.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2013).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations, to include during the reported painful flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the thoracolumbar spine.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran has disc disease or that he experienced incapacitating episodes requiring medically prescribed bed rest.  He specifically denied incapacitating episodes at the September 2011 VA examination, and he was found not to have intervertebral disc syndrome at the April 2013 VA examination.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2013).

The Board notes that the Veteran was awarded separate compensable ratings for radiculopathy associated with his low back disability in an April 2013 RO decision.  There is no indication from the record that he disagreed with either the ratings or effective dates assigned in that decision.  Therefore, the Board will not discuss the neurological impairment ratings in this decision.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for a low back disability and the claim for increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Chest Laceration Residual Scar

At a September 2011 VA examination, the Veteran reported that his chest scar was constantly itchy.  He denied exudation, ulcer formation, shedding, and crusting.  The scar in question was on the anterior side of the trunk, located on the anterior chest.  The scar was linear and measured 20 centimeters by 0.3 centimeters.  The scar was not painful on examination, there was no skin breakdown, and the scar was superficial with no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scar was not disfiguring, did not limit the Veteran's motion, and there was no limitation of function due to the scar.  

At an April 2013 VA examination, the Veteran reported that in hot weather, his chest scar became irritated and pruritic.  The scar was noted to be a 24 centimeter linear scar in a sweeping arc across the anterior chest wall from just below and medial to the left nipple, up to the right clavicle.  There was no loss of covering of the skin and the scar was not unstable or painful. 

The Veteran has consistently reported that his laceration residual scar was constantly itchy and that the itch caused him to scratch at the scar until it was red, bleeding, and painful.  The Veteran has submitted photographs showing the scar covered with a scab.  

The Board finds that the Veteran is entitled to a 10 percent rating for his chest laceration residual scar.  The Veteran has consistently reported that the scar is constantly itchy, causing him to scratch the scar and break the skin.  He reported that as a result, his scar was often painful and tender.  The Veteran also submitted photographs to verify that report.  Further, at the April 2013 VA examination.  The Veteran expressly stated that during hot weather, his scar became irritated and pruritic.  Therefore, the Board finds that the Veteran should be awarded a 10 percent rating for a painful scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Consideration has been given to assigning a higher rating for the Veteran's scar.  However, there is no evidence of record showing that the scar is of an area of at least six square inches or that he has three or more painful scars.  The evidence also shows that there is no limitation of motion or other limitation of function due to the scar.  Therefore a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating, but not higher, for a chest scar is warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2012).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the psychiatric disability, low back disability, or chest scar are in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned rating, by any of the disabilities being rated.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for IBS is granted.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for a low back disability is denied. 

Entitlement to an initial rating of 10 percent, but not higher, for a chest laceration residual scar is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


